BROSMAN, Judge
(concurring)
I concur fully in the principal opinion.
I am sure that its author is correct in concluding that the law officer’s denial of the accused’s re- quest for an instruction concerning accomplice testimony constituted reversible error — if Nelson was an accomplice. In this connection the Chief Judge has, to some degree, identified bribery with the military offense of graft. As a matter of realism I doubt that this is entirely sound. Far more often in bribery than in graft, it seems to me, will the giver and taker be equally blameworthy. The present is a case in point, for Nelson here was in some ways more nearly a victim than a party to the crime. Thus, I can readily see why the law officer hesitated to tar him with the brush of complicity.
To be sure, cases like Egan v. United States, cited by Judge Quinn, point in a contrary direction — and argue with more than a little force that if two persons are of logical necessity involved in this sort of crime, then each is an accomplice of the other. Looking at the problem realistically, however — and for the reason suggested — I must confess to some hesitation in accepting this broad dictum on its merits.
At the same time I cannot fail to recognize that the definition of the word “accomplice” is not so important within the military justice scene as it may be elsewhere. See Manual, paragraph 153a. However, the breadth of the term’s meaning could become a critical consideration in a jurisdiction which unqualifiedly rejects uncorroborated accomplice testimony as a basis for conviction. See Wharton, Criminal Evidence, 11th ed, §§ 728-754. In such a setting there would be real danger that any well-run graft-like project could successfully evade prosecution— as instances of bribery occasionally do.
In view of the lesser importance of the accomplice rule in military law, and for reasons of administration— largely those of simplicity — I am, therefore, willing to attempt no distinction here, and to accept what appears to be a Government concession that the present offense is to be controlled by the rules applicable to bribery. A certain amount of support for this position is found in the fact that in these graft cases the witness occupying Nelson’s position is punishable under Article 134 which, although a quite broad provision, is the very one under which the graft-taker must be prosecuted.